The judgment of the Supreme Court was entered,
Per Curiam.
In consequence of a sealed verdict being rendered by the jury which was not sufficiently full, and of the manner in which the verdict was recorded, difficulties sprang up which led to several motions, and among them a motion for a new trial by the plaintiffs, and then a motion to withdraw that motion. On the argument of these motions on the 12th of July, the last day of the term and last sitting of the court, much discussion took place, in which the court participated. The account of the plaintiffs in error is, that after defendants’ attorney had concluded his ai-gument, the “ court began to intimate opinions, saying if the defendants did not agree to so and so, new trials would be refused, and if plaintiffs did not consent to this and that, new trials would be granted. Before the attorney for plaintiffs had fairly commenced his reply, the court stated the substance of the agreement *332of that date, and the plaintiffs at once accepted.” After consultation, the defendants also accepted, and the court reduced the agreement to -writing. The judge says, in his amendment of September 26th 1876, that the “oral explanation of the court before the order was made was full and explicit, and, as the court understood it, the contemplated action of the court was accepted and concurred in by the counsel on both sides. If the order of the court as reduced to writing will admit of any other construction, it is an error and must be corrected.” The court accordingly stated in writing the agreement as proposed by it and accepted, to stand as an amendment of the former writing, and, to prevent all complaint of injustice, ordered it to be presented for acceptance by the counsel, and if not accepted, then ordered a new trial. It was not accepted, and after a full time allowed, viz., on the 11th of October, a new trial was granted.
Thus the undeniable history of the case makes it plain that the ordinary course of trial by jury was interrupted by the act of the court itself, which at that instant had power to grant or refuse the pending motions, and that the judgment following the agreement was not an adversary judgment in due course of law, but was upon consent, and is to be likened rather to a confessed judgment. Being founded on the agreement, in one sense imposed by the court, it is plain that an error in the agreement ought to be corrected, and that no court, having the interests of justice in view, would suffer its own act to conclude the parties. It is perfectly evident that the agreement became immediately the subject of difference of opinion between the opposite counsel, for the motion to reform the judgment came on the first day of the next term, at the first opportunity. And- that this difference of opinion is vital, is made manifest by the argument of the counsel ‘of the plaintiffs in error, which attributed to the judge a want of knowledge, when the agreement was written, of the effect of a verdict in ejectment upon the right of the plaintiffs to recover mesne profits. The purpose of the judge was to defer the question of mesne profits until a final determination of the title, and then to make the recovery of any profits contingent on .this question of title. Instead of this, the plaintiffs in error seek to make the judgment absolute as to the right to the mesne profits for the space intervening between the service of the writ and execution of the habere facias possessionem,, which-we do not doubt is contrary to the intention of the agreement of July 12th, though not expressed so as to save it from a decided difference of opinion on this point. The court was therefore right in amending the agreement, if agreed to, and if not, in setting it aside as contrary to its own intention when drawn up and offered for acceptance. Unless this power be admitted the grossest injustice might be done. Courts do not sit to catch parties in legal traps.
Proceeding affirmed in both cases.